Title: From George Washington to Robert Stewart, 3 May 1756
From: Washington, George
To: Stewart, Robert



[Winchester, 3 May 1756]
To Captain Robert Stewart, of the Virginia Regiment.Sir,

You are Hereby ordered to repair to Maidstone, the place where your Troop is Quartered; and remain there until further orders.
You are to hold a Court Martial for punishing the ring-leading mutineers of your Troop.
You will receive two hundred & sixty-four pounds, eighteen shillings and a penny, for payment of your own Troop, and the other Detachments at that place. And you are to see that the Officers make you out regular pay-rolls for their men, before

you deliver the money: And are to order them to take two Receipts from each man1G; as directed in a former order.
You are also desired, to settle the Recruiting accompts of those officers that are now at Maidstone: and to acquaint them who fall in debt to the Country; that the Committee have ordered me to stop their pay, until the respective Sums are discharged—and I must desire that you will do it.
You are to order the officers to make all the usual deductions from the mens pay; and to keep them for the Pay-master. You are also to desire that the officers will see that their men lay out their pay in necessaries; and not foolishly spend it.
You are also to desire that they will stop the prices of such necessaries as the men may have had, over and above their allowance and pay no men, Sergeants and corporals pay, but such as have actually been regularly appointed at Fort Cumberland.
You must be very diligent in sending out reconnoitring parties to secure the woods: and use your utmost endeavours to protect the people in those parts. Given &c. at Winchester, May 3d 1756.

G:W.

